UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2007 []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission_File_Number_ 333-37504 ICON Income Fund Eight B L.P. (Exact name of registrant as specified in its charter) Delaware 13-4101114 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 100 Fifth Avenue, 4th Floor, New York, New York 10011-1505 (Address of principal executive offices) (Zip code) (212) 418-4700 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of ‘‘accelerated filer and large accelerated filer’’ in Rule12b-2 of the Exchange Act.Large accelerated filer []Accelerated filer[]Non-accelerated filer [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [x] No Number of outstanding limited partnership units of the registrant on October 31, 2007 is 740,530. ICON Income Fund Eight B L.P. Table of Contents PART I - FINANCIAL INFORMATION Page Item 1.Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at September 30, 2007 (unaudited) and December 31, 2006 1 Condensed Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2007 and 2006 (unaudited) 2 Condensed Consolidated Statement of Changes in Partners’ Equity for the periods ended December 31, 2006 through September 30, 2007 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. General Partner’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4T. Controls and Procedures 21 PART II – OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A.Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 23 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Condensed Consolidated Balance Sheets Assets September 30, 2007 December 31, (unaudited) 2006 Current assets Cash and cash equivalents $ 590,699 $ 888,290 Current portion of net investment in finance leases 1,663,153 67,667 Accounts Receivable 14,618 1,593,778 Other current assets 4,725 1,397,527 Total current assets 2,273,195 3,947,262 Non-current assets Net investments in finance leases, less current portion 5,429,142 - Leased equipment at cost, (less: accumulated depreciation of $25,148,687 and $43,018,821, respectively) 54,156,400 68,969,109 Equipment held for sale - 140,400 Investments in joint ventures 3,466,787 4,315,573 Other non-current assets, net 1,362,448 1,405,017 Total non-current assets 64,414,777 74,830,099 Total Assets $ 66,687,972 $ 78,777,361 Liabilities and Partners' Equity Current liabilities Accrued expenses and other liabilities $ 435,342 $ 2,166,028 Current portion of non-recourse long-term debt 3,739,072 6,430,655 Due to General Partner and affiliates 143,070 - Deferred rental income 245,454 138,021 Revolving line of credit, recourse 1,255,000 3,125,000 Total current liabilities 5,817,938 11,859,704 Non-current liabilities Non-recourse long-term debt, net of current portion 43,324,361 46,142,220 Total Liabilities 49,142,299 58,001,924 Minority Interest - 498,287 Commitments and contingencies Partners' Equity General Partner (473,637 ) (446,575 ) Limited Partners 18,019,310 20,723,725 Total Partners' Equity 17,545,673 20,277,150 Total Liabilities and Partners' Equity $ 66,687,972 $ 78,777,361 See accompanying notes to condensed consolidated financial statements. 1 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Operations (unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Revenue: Rental income $ 1,654,645 $ 3,505,650 $ 6,986,662 $ 11,688,675 Finance income 247,408 21,963 508,191 126,044 Loss from investments in joint ventures (64,959 ) (727,631 ) (223,058 ) (1,722,039 ) Net gain (loss) on sales of equipment 1,052,787 (103,755 ) 431,775 342,558 Interest and other income 687 32,219 67,417 103,547 Total revenue 2,890,568 2,728,446 7,770,987 10,538,785 Expenses: General and administrative 74,085 87,983 341,311 1,586,731 Depreciation and amortization 999,505 2,828,231 3,620,745 8,087,923 Impairment loss - 319,770 - 319,770 Management fees - General Partner - - - 410,842 Administrative expense reimbursements - General Partner - - - 161,980 Interest 849,362 1,092,317 2,577,334 2,834,886 Minority interest - 285,385 100,178 337,827 Total expenses 1,922,952 4,613,686 6,639,568 13,739,959 Net income (loss) $ 967,616 $ (1,885,240 ) $ 1,131,419 $ (3,201,174 ) Net income (loss) allocable to: Limited Partners $ 957,940 $ (1,866,388 ) $ 1,120,105 $ (3,169,162 ) General Partner 9,676 (18,852 ) 11,314 (32,012 ) $ 967,616 $ (1,885,240 ) $ 1,131,419 $ (3,201,174 ) Weighted average number of limited partnership units outstanding 740,530 741,530 741,138 741,824 Net income (loss) per weighted average limited partnership unit outstanding $ 1.29 $ (2.52 ) $ 1.51 $ (4.27 ) See accompanying notes to condensed consolidated financial statements. 2 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Condensed Consolidated Statement of Changes in Partners' Equity (unaudited) Limited Partnership Total Units Limited General Partners' Outstanding Partners' Partner Equity Opening balance, January 1, 2006 742,830 $ 27,317,628 $ (380,487 ) $ 26,937,141 Limited partnership units redeemed (1,300 ) (51,135 ) - (51,135 ) Cash distributions to partners - (5,934,486 ) (59,944 ) (5,994,430 ) Net loss - (608,282 ) (6,144 ) (614,426 ) Period ended December 31, 2006 741,530 20,723,725 (446,575 ) 20,277,150 Cash distributions to partners - (1,483,061 ) (14,980 ) (1,498,041 ) Net loss - (119,821 ) (1,210 ) (121,031 ) Period ended March 31, 2007 741,530 19,120,843 (462,765 ) 18,658,078 Limited partnership units redeemed (1,000 ) (25,298 ) - (25,298 ) Cash distributions to partners - (1,483,062 ) (14,981 ) (1,498,043 ) Net income - 281,986 2,848 284,834 Period ended June 30, 2007 740,530 17,894,469 (474,898 ) 17,419,571 - - - Cash distributions to partners - (833,099 ) (8,415 ) (841,514 ) Net income - 957,940 9,676 967,616 Period ended September 30, 2007 740,530 $ 18,019,310 $ (473,637 ) $ 17,545,673 See accompanying notes to condensed consolidated financial statements. 3 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Cash Flows Nine Months Ended September 30, (unaudited) 2007 2006 Cash flows from operating activities: Net income (loss) $ 1,131,419 $ (3,201,174 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Rental income paid directly to lenders by lessees (6,483,206 ) (11,293,412 ) Finance income (508,191 ) (126,044 ) Net gain on sales of equipment (431,775 ) (342,558 ) Loss from investments in joint ventures 223,058 1,722,039 Impairment loss - 319,770 Depreciation and amortization 3,620,745 8,087,923 Interest expense on non-recourse financing paid directly to lenders by lessees 2,265,881 2,765,542 Minority interest 100,178 337,827 Changes in operating assets and liabilities: Collection of principal - non-financed receivables 1,324,242 631,420 Accounts receivable 287,043 126,519 Due to General Partner and affiliates 143,070 142,836 Other assets (79,718 ) 822,551 Deferred rental income 109,121 401,946 Accrued expensesand other liabilities (261,139 ) 1,197,855 Net cash provided by operating activities 1,440,728 1,593,040 Cash flows from investing activities: Distributions received from joint ventures 633,828 - Proceeds from sales of equipment and sales advances received 11,783,785 924,309 Purchase of leased equipment (7,754,746 ) - Net cash provided by investing activities 4,662,867 924,309 Cash flows from financing activities: Cash distributions to partners (3,837,598 ) (4,497,089 ) Proceeds from revolving line of credit 3,630,000 2,340,000 Repayment of revolving line of credit (5,500,000 ) - Distributions to minority interest injoint venture (668,290 ) (271,238 ) Cash paid for redemption of limited partnership units (25,298 ) (51,135 ) Net cash used in financing activities (6,401,186 ) (2,479,462 ) Net (decrease) increase in cash and cash equivalents (297,591 ) 37,887 Cash and cash equivalents, beginning of the period 888,290 964,730 Cash and cash equivalents, end of the period $ 590,699 $ 1,002,617 See accompanying notes to condensed consolidated financial statements. 4 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Cash Flows Nine Months Ended September 30, (unaudited) 2007 2006 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ 311,453 $ 64,537 Supplemental disclosure of non-cash investing and financing activities: Principal and interest paid directly to lenders by lessees $ 7,775,323 $ 12,772,561 Escrow utilized to pay non-recourse debt $ - $ 281,868 Transfer of leased equipment to direct finance lease $ 7,743,990 $ 403,565 Transfer of leased equipment to equipment held for sale $ - $ 108,800 Transfer of equipment from direct finance lease to equipment held for sale $ - $ 37,120 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (1) Basis of Presentation and Consolidation The accompanying condensed consolidated financial statements of ICON Income Fund Eight B L.P. (the “Partnership”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission for Form 10-Q.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.In the opinion of ICON Capital Corp. (the “General Partner”), all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes included in the Partnership’s Annual Report on Form 10-K for the year ended December 31, 2006.The results for the interim period are not necessarily indicative of the results for the full year. The condensed consolidated financial statements include the accounts of the Partnership and its majority owned subsidiaries. All intercompany accounts and transactions have been eliminated in consolidation. The Partnership accounts for its non-controlling interests in joint ventures where the Partnership has influence over financial and operational matters, generally greater than 5% butless than 50% ownership interest, under the equity method of accounting.In such cases, the Partnership’s original investments are recorded at cost and adjusted for its share of earnings, losses and distributions.The Partnership accounts for investments in joint ventures where the Partnership has virtually no influence over financial and operational matters using the cost method of accounting. In such cases, the Partnership’s original investments are recorded at cost and any distributions received are recorded as revenue.All of the Partnership’s investments in joint ventures are subject to its impairment review policies. In joint ventures where the Partnership’s interest is majority owned, the financial condition and results of operations of the joint venture are consolidated.Minority interest represents the minority owner's proportionate share of its equity in the joint venture.The minority interest is adjusted for the minority owner's share of the earnings, losses and distributions of the joint venture. (2) Organization The Partnership was formed on February 7, 2000 as a Delaware limited partnership.The Partnership is engaged in one business segment, the business of acquiring equipment subject to lease and, to a lesser degree, acquiring ownership rights to items of leased equipment at lease expiration.The Partnership will continue until December 31, 2017, unless terminated sooner. The General Partnerwas a Connecticut corporation.Effective June 1, 2007, the General Partner was reincorporated as a Delaware corporation.The General Partner manages and controls the business affairs of the Partnership, including, but not limited to, the equipment leases and financing transactions that the Partnership enters into pursuant to the terms of the Partnership’s limited partnership agreement (the “LP Agreement”).Additionally, the General Partner has a 1% interest in the profits, losses, cash distributions and liquidation proceeds of the Partnership. 6 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (2) Organization - continued The Partnership invested most of the net proceeds from its offering in items of equipment that were subject to a lease.After the net offering proceeds were invested, additional investments were made with the cash generated from the Partnership’s initial investments to the extent that cash was not needed for expenses, reserves and distributions to partners. The investment in additional equipment in this manner is called “reinvestment.” The Partnership’s reinvestment period ended and the Partnership commenced its liquidation period on June 17, 2007. During the liquidation period, the Partnership is distributing substantially all distributable cash from operations and equipment sales to the limited partners and will continue the orderly termination of its operations and affairs. The Partnership will not invest in any additional finance or lease transactions during the liquidation period. Partners’ capital accounts are increased for their initial capital contribution plus their proportionate share of earnings and decreased by their proportionate share of losses and distributions. Profits, losses, cash distributions and liquidation proceeds are allocated 99% to the limitedpartners and 1% to the General Partner until each limited partner has received cash distributions and liquidation proceeds sufficient to reduce their adjusted capital contribution account to zero and have received, in addition, other distributions and allocations that provide an 8% per year cumulative return on their outstanding adjusted capital contribution account.After such time, distributions will be allocated 90% to the limitedpartners and 10% to the General Partner. (3) Summary of Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with GAAP requires the General Partner to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates primarily include the allowance for doubtful accounts,depreciation and amortization, residual values and impairments.Actual results could differ from those estimates. Reclassifications Certain reclassifications have been made to the accompanying condensed consolidated financial statements in prior periods to conform to the current period presentation. (4) Net Investments in Finance Leases On December 31, 2006, the Partnership had an investment in finance leases consisting of 120 Noritsu Optical/Digital photo processing mini-labs subject to lease with K-Mart Corporation (“K-Mart”). The leases were scheduled to expire on various dates through April 2008. On February 9, 2007, the Partnership sold all of the remaining equipment previously on lease to K-Mart for approximately $254,000 and recognized a gain on the sale of the equipment of approximately $111,000. 7 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (4) Net Investments in Finance Leases - continued During March 2007, the Partnership purchased state-of-the-art telecommunications equipment totaling approximately $7,858,000 from various vendors, which is being leased to Global Crossing Telecommunications, Inc. (“Global Crossing”) effective April 1, 2007.The lease expires on March 31, 2011. Monthly rent is payable in advance on the first business day of each month.An initial direct cost of legal fees of approximately $124,000 was incurred as part of the purchase. The General Partner did not take any acquisition fees on the purchase. Non-cancelable minimum annual amounts due on investments in finance leases over the next five years are as follows at: December 31, 2007 $ 394,261 2008 $ 1,722,284 2009 $ 1,980,573 2010 $ 2,277,599 2011 $ 620,891 (5) Investments in Leased Equipment at Cost Investments in leased equipment at cost consist of the following at September 30, 2007 and at December 31, 2006: September 30, 2007 December 31, 2006 Aircraft and aircraft related equipment $ 77,505,910 $ 107,935,824 Material handling, telecommunication, over the road rolling stock, manufacturing and computer equipment 1,799,177 4,052,106 79,305,087 111,987,930 Accumulated depreciation (25,148,687 ) (43,018,821 ) $ 54,156,400 $ 68,969,109 ICON Aircraft 47820 LLC (“Aircraft 47820”) was a joint venture between the Partnership and ICON Income Fund Nine, LLC (“Fund Nine”), an entity also managed by the General Partner, whose ownership interests were 90% and 10%, respectively. Aircraft 47820 was formed for the purpose of acquiring an investment in a McDonnell Douglas DC-10-30F aircraft and two spare engines (the “Aircraft and engines”) on lease to Federal Express Corporation (“FedEx”) that was scheduled to expire on March 31, 2007. On March 30, 2007, Aircraft 47820 sold the Aircraft and engines to FedEx for $5,475,000 and recognized a loss on the sale of the Aircraft of approximately $1,025,000. The final lease payment was paid to the lender, satisfying all remaining debt obligations. On August 8, 2007, the Partnership sold all of its rights in five Pratt and Whitney 2037 aircraft engine modules on lease to American Airlines, Inc. (formerly TWA Airlines LLC), to an unaffiliated third party for a gross sales price of $6,050,000.In connection with the sale, the Partnership incurred legal fees and sales commissions of approximately $331,000 and relinquished previously collected security deposits and prepaid rent related to the engine modules of approximately $172,000, resulting in net proceeds to the Partnership of approximately $5,547,000 and a gain on sale of approximately $1,042,000. 8 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (5) Investments in Leased Equipment at Cost - continued The Partnership has a 100% interest in one Airbus A340-313X aircraft (“Cathay 123”) and a 50% interest in a second Airbus A340-313X aircraft (“Cathay 126”), both on lease to Cathay Pacific Airways Limited (“Cathay”).The Partnership had a commitment to pay a portion of the Cathay maintenance overhaul costs, which were incurred on or prior to March 14, 2006. Under the original lease, a maintenance reserve cash account was established to pay for the Partnership’s portion of these costs for the 100% owned aircraft.In January 2007, the balance in the reserve account of approximately $1,403,000, inclusive of accreted interest, was used to pay the maintenance and overhaul costs. Cathay 123 borrowed approximately $143,000 from Cathay 126 to repay the total maintenance overhaul cost of approximately $1,546,000. (6) Investments in Joint Ventures ICON Aircraft 46835 LLC ICON Aircraft 46835 LLC (“Aircraft 46835”) was a joint venture between the Partnership and Fund Nine, whose ownership interests were 15% and 85%, respectively. Aircraft 46835 was formed for the purpose of acquiring an investment in a McDonnell Douglas DC-10-30F Aircraft (the “Aircraft”) on lease with FedEx that was scheduled to expire on March 31, 2007. On March 30, 2007, Aircraft 46835 sold the Aircraft to FedEx for $4,260,000 and recognized a loss on the sale of the Aircraft of approximately $640,000. The final lease payment was paid to the lender, satisfying all remaining debt obligations. ICON SPK 2023-A, LLC ICON SPK 2023-A, LLC (“SPK”) was a joint venture between the Partnership and Fund Nine, whose ownership interests were 74.87% and 25.13%, respectively. During the second quarter of 2007, SPK sold all of its remaining equipment to a third party for total sales proceeds of approximately $348,000.SPK recognized a gain on sale of approximately $264,000. ICON Cheyenne, LLC ICON Cheyenne, LLC (“Cheyenne”) was a joint venture among the Partnership, ICON Cash Flow Partners L.P. Seven and ICON Income Fund Eight A L.P., entities also managed by the General Partner, that had ownership interests of 97.73%, 1.27%, and 1.00%, respectively. During the second quarter of 2007, Cheyenne sold all of its remaining equipment to a third party for total sales proceeds of approximately $111,000.Cheyenne recognized a total gain on sale of approximately $110,000. (7) Non-Recourse Long-Term Debt The Partnership’s long-term debt is non-recourse to the Partnership and is paid directly to the lender by the lessee and accrues interest at 6.1095% per year. The outstanding balance of the non-recourse debt at September 30, 2007 was $47,063,433. The Partnership had another non-recourse long-term debt obligation in connection with Aircraft 47820 which was also paid directly to the lender by the lessee. The debt accrued interest at 4.035%. The final lease payment of approximately $2,900,000 was paid to the lender of the non-recourse debt upon the sale of the Aircraft and engines (see Note 5), satisfying all remaining debt obligations. 9 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (8) Revolving Line of Credit - Recourse On August 31, 2005, the Partnership, together with certain of its affiliates (entities sponsored and organized by the General Partner), Fund Nine, ICON Income Fund Ten, LLC, and ICON Leasing Fund Eleven, LLC (collectively, the “Borrowers”) entered into a Commercial Loan Agreement (the “Loan Agreement”), with California Bank & Trust (the “Lender”). The Loan Agreement provides for a revolving line of credit of up to $17,000,000 pursuant to a senior secured revolving loan facility (the “Facility”) which is secured by all assets of the Borrowers not subject to a first priority lien, as defined in the Loan Agreement. Each of the Borrowers is jointly and severally liable for all amounts borrowed under the Facility. Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, on the present value of the future receivables under certain lease agreements in which the Borrowers have a beneficial interest. As part of the Loan Agreement, the Borrowers are required to comply with certain financial covenants, including, a minimum debt coverage ratio, a tangible net worth covenant, a leverage ratio and a minimum liquidity covenant. The Borrowers are in compliance with these covenants at September 30, 2007. The Loan Agreement prohibits the Borrowers from declaring or paying any distribution to investors if such a payment would cause the Borrowers to become non-compliant with the financial covenants in the Loan Agreement. In addition, on August 31, 2005, the Borrowers entered into a Contribution Agreement (the “Contribution Agreement”), pursuant to which the Borrowers have agreed to certain restrictions on the amounts and terms of their respective borrowings under the Facility in order to minimize the risk that a Borrower would be unable to repay its portion of the outstanding obligations under the Facility at any time. These restrictions include, but are not limited to, borrowing in excess of the lesser of (a) an amount each Borrower could reasonably expect to repay in one year from its projected cash flow, or (b) the greater of (i) the borrowing base, as defined in the Loan Agreement, as applied to such Borrower and (ii) 50% of the net worth of such Borrower. The Contribution Agreement also provides that, in the event a Borrower pays an amount under the Contribution Agreement in excess of its share of the total obligations under the Facility, whether by reason of an event of default or otherwise, the other Borrowers will immediately make a contribution payment to such Borrower in such amount that the aggregate amount paid by each Borrower reflects its allocable share of the aggregate obligations under the Facility. The Borrowers' obligations to each other under the Contribution Agreement are collateralized by a subordinate lien on the assets of each Borrower. The Borrowers are in compliance with the Contribution Agreement at September 30, 2007 and no amounts are due to or payable by the Partnership under the Contribution Agreement. On December 26, 2006, the Borrowers entered into a Loan Modification Agreement (the “Loan Modification”) to the Loan Agreement. The changes to the Loan Agreement are an extension of the Facility from August 31, 2007 to September 30, 2008 and the lowering of (i) the interest rate for advances under the Facility from the Lender’s prime rate plus 0.25% to the Lender’s prime rate and (ii) the interest rate on the five separate advances that are permitted to be made under the Facility at the rate at which United States dollar deposits can be acquired by the Lender in the London Interbank Eurocurrency Market (the “LIBOR Rate”) plus 2.75% per year to the LIBOR Rate plus 2.5% per year. In addition, pursuant to the terms of the loan modification, the Borrowers no longer have to maintain a cash reserve. The interest rate at September 30, 2007 was 7.75%. On June 20, 2007, the Loan Agreement, the Contribution Agreement and the Loan Modification were modified so that ICON Leasing Fund Twelve, LLC (“Fund Twelve”), an entity also managed by the General Partner, became a permitted borrower. Fund Twelve, as a result of its entry into the Loan Modification,is jointly and severally liable for the outstanding balance. 10 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) (8) Revolving Line of Credit - Recourse - continued On August 21, 2007, the Partnership repaid $5,500,000 of borrowings under the Facility, reducing the Partnership’s outstanding balance at September 30, 2007 to $1,255,000. On September 20, 2007, Fund Twelve borrowed an aggregate amount of $5,000,000 under the Facility. The total outstanding balance for all Borrowers under the Facility at September 30, 2007 was $6,255,000. Subsequent to September 30, 2007, Fund Twelve repaid $5,000,000 of borrowings under the Facility. (9) Transactions with Related Parties Prior to May 1, 2006 and in accordance with the terms of the LP agreement, the Partnership paid the General Partner (i) management fees ranging from 1% to 7% based on a percentage of the rentals received either directly by the Partnership or through joint ventures and (ii) acquisition fees through the reinvestment period of 3%, based on the gross value of the Partnership’s acquisition transactions.In addition, the General Partner was reimbursed for administrative expenses incurred in connection with the Partnership’s operations. The General Partner performs certain services relating to the management of the Partnership’s equipment leasing activities.Such services include the collection of lease payments from the lessees of the equipment, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaison with and general supervision of lessees to assure that the equipment is being properly operated and maintained, monitoring performance by the lessees of their obligations under the leases and the payment of operating expenses. Administrative expense reimbursements are costs incurred by the General Partner and necessary to the Partnership’s operations. These costs include the General Partner’s legal, accounting, investor relations and operations personnel, as well as professional fees and other costs that are charged to the Partnership based upon the percentage of time such personnel dedicate to the Partnership.
